                 Case 1:18-cr-00328-KPF Document 409 Filed 10/02/20 Page 1 of 2




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




           October 2, 2020




           By Email/ECF
           The Honorable Katherine Polk Failla
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, NY 10007

                          Re:    United States v. Anilesh Ahuja, et al., 18 Cr. 328 (KPF)

           Dear Judge Failla:

                          We write on behalf of defendants Anilesh Ahuja and Jeremy Shor to inform
           the Court of the status of our review of the government’s recent production and to propose
           a schedule for next steps.

                          We have received and reviewed the government’s September 24 production
           and—by letter dated October 1—have asked the government to clarify and confirm certain
           points and produce certain additional documents. A copy of that letter is attached.

                           The defense proposes that the Court order the government to respond to our
           letter by October 12, 2020. In addition, the defense proposes that the Court schedule a
           hearing in this matter for a date convenient to the Court and the parties in November. The
      Case 1:18-cr-00328-KPF Document 409 Filed 10/02/20 Page 2 of 2


Honorable Katherine Polk Failla


defense expects that it will thereafter make appropriate motions based on the existing
record, the documents produced by the government, and testimony received at the hearing.

                 We proposed to the government that it respond to our October 1 letter on or
before October 12, 2020, at which point the parties could present outstanding issues to the
Court. The government did not agree to (or oppose) our proposed schedule for a response
to our letter, instead stating it will “consider any response to the defendants’ October 1
letter addressed to the Government and the defendants’ additional letter to the Court
containing a request for a hearing.”

                                        Respectfully submitted,


                                        Richard C. Tarlowe
                                        Roberto Finzi

cc:     Counsel of Record




                                             2
